Citation Nr: 0124293	
Decision Date: 10/09/01    Archive Date: 10/09/01	

DOCKET NO.  95-30 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for an erectile 
dysfunction including impotence.  

2.  Entitlement to service connection for a chronic neck 
disorder including arthritis of the neck.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran had active service from August 1973 to April 
1976.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  

The Board notes that, in a rating decision of June 1995, the 
RO denied entitlement to service connection for an acquired 
psychiatric disorder, claimed as secondary to an allegedly 
service connectable genitourinary condition.  During the 
course of a hearing before a Hearing Officer in September 
1995, the veteran voiced his disagreement with the 
aforementioned denial of benefits.  In November 1995, there 
was issued a Supplemental Statement of the Case/Hearing 
Officer's decision on the issue of service connection for an 
acquired psychiatric disorder, claimed as secondary to an 
allegedly service connectable erectile dysfunction.  However, 
the veteran failed to perfect his appeal as to that 
particular issue.  Accordingly, the issue of entitlement to 
secondary service connection for an acquired psychiatric 
disorder is not currently before the Board.  


REMAND

The veteran in this case seeks service connection for an 
erectile dysfunction including impotence, claimed as the 
residual of an inservice circumcision.  In addition, the 
veteran seeks entitlement to service connection for arthritis 
of the neck, claimed as the residual of a blow to the head in 
service.  The service medical records reveal that the veteran 
complained of stiff muscles in the neck and back in May 1974 
and that the clinical impressions included muscle strain.  He 
had a circumcision in service in February 1975.  The service 
medical records reveal no clinical documentation of a chronic 
neck disorder or of any erectile dysfunction.  

At the time of a VA general medical examination in November 
1991, the veteran stated that, during the period from 1979 to 
1980-81, he had received treatment from a Dr. Parnes for a 
"cervical and herniated disc."  The veteran additionally 
noted that, in 1986, he had received certain "cervical" 
treatment from the Adirondack Correctional Clinic.  Finally, 
the veteran stated that, beginning in October 1991, and 
continuing up to the time of his examination (in November 
1991), he had been receiving treatment for "chronic cervical 
sprain" from St. Vincent's Hospital. 

The Board observes that, on various occasions, the veteran 
has stated that he is in receipt of Social Security 
disability benefits.  However, the records upon which such 
benefits are based have not been made a part of the veteran's 
claims folder.  In that regard, medical records underlying an 
award of Social Security disability benefits must be obtained 
for review prior to a final adjudication of the veteran's 
current claims.  See Masors v. Derwinski, 2 Vet. App. 181 
(1992); see also Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).  

Finally, the Board notes that, during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  This liberalizing law is applicable to this appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a)).  
The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that the VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  It also 
includes new notification provisions.  Specifically, it 
requires the VA to notify a claimant and the claimant's 
representative, if any, of any information and any medical or 
lay evidence not previously provided to the Secretary which 
is necessary to substantiate the claim.  As part of the 
notice, the VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant, and which 
part, if any, the VA will attempt to obtain on behalf of the 
claimant.  

In light of the aforementioned, and because of the change in 
the law brought about by the VCAA, a remand is required in 
this case.  Accordingly, the case is REMANDED for the 
following actions:  

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to April 1998, should be 
obtained and incorporated in the claims 
folder.  The veteran should be requested 
to sign the necessary authorization for 
release of any private medical records to 
the VA.  

2.  The RO should then contact the 
veteran, with a request that he provide 
the full names and addresses of the 
physicians, hospitals, or clinics where 
he has received treatment for his claimed 
neck/cervical spine disability.  More 
specifically, the veteran should furnish 
the full names and addresses for the 
aforementioned Dr. Parnes, Adirondack 
Correctional Clinic, and St. Vincent's 
Hospital noted at the time of a VA 
general medical examination in November 
1991.  Following receipt of such 
information from the veteran, the RO 
should contact the physicians and/or 
medical facilities in question, with a 
request that they provide copies of any 
and all records of treatment of the 
veteran for the periods in question.  All 
such information, when obtained, should 
be made a part of the veteran's claims 
folder.  Once again, the veteran should 
be requested to sign the necessary 
authorization for release of any private 
medical records to the VA.  

3.  In addition to the above, the RO 
should take all necessary action to 
verify that the veteran is in receipt of 
Social Security disability benefits, and, 
if so, to procure any records of the 
veteran currently held by the Social 
Security Administration, including the 
decision awarding benefits and the 
medical records on which such decision 
was based.  All such records, when 
obtained, should be made a part of the 
veteran's claims folder.
 
4.  The veteran should then be afforded a 
VA genitourinary examination, to include 
all appropriate studies, in order to 
determine the presence or absence of an 
erectile dysfunction, including 
impotence, and, if present, the onset and 
etiology thereof.  All pertinent clinical 
findings should be reported in detail.  
Following completion of the examination, 
the examining urologist should furnish an 
answer to the following questions:  (a)  
Does the veteran currently have an 
erectile dysfunction and/or impotence?  
(b)  If so, is it at least as likely as 
not that such disorder developed during 
his active military service, including as 
a result of his inservice circumcision?  
The claims file and a separate copy of 
this REMAND must be made available to and 
reviewed by the examining urologist prior 
to conduction and completion of the 
examination.  

5.  The veteran should then be afforded a 
VA orthopedic examination in order to 
determine the presence or absence of any 
neck disability, including arthritis, 
and, if present, the etiology thereof.  
All clinical findings should be reported 
in detail and X-rays of the cervical 
spine should be taken.  Following 
completion of the orthopedic examination, 
the examiner should furnish an opinion in 
answer to the following questions:  
(a)  Does the veteran currently suffer 
from a chronic neck disability, to 
include arthritis of the neck?  (b)  If 
so, is it at least as likely as not that 
the veteran's neck disability, including 
osteoarthritis, developed during his 
active military service?  (c)  Is it at 
least as likely as not that the veteran's 
arthritis of the neck, if present, 
developed during the first year following 
his discharge from service in 1976?  (d)  
Is it at least as likely as not that the 
veteran's neck disability, including 
osteoarthritis, is otherwise related to 
his active military service?  The claims 
file and a separate copy of this REMAND 
must be made available to and reviewed by 
the orthopedic examiner prior to 
conduction and completion of the 
examination.  

6.  The RO should then review the claims 
file, and ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 and implementing 
regulations, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in the 
Act and regulations are fully complied 
with and satisfied.  

7.  Thereafter, the RO should 
readjudicate the veteran's claims.  If 
any benefit sought on appeal remains 
denied, the veteran and the veteran's 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue(s) currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified.  The purpose of this REMAND is to comply with 
precedent decisions of the Court and recently-enacted 
legislation.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



